Citation Nr: 0418731	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, E.N.O., and E.R.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In June 2003 the veteran presented 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his June 2003 Board hearing the veteran essentially 
indicated that his physical condition had worsened over the 
prior two years.  The veteran underwent a VA aid and 
attendance examination in January 2002, and the Board views 
this situation as roughly analogous to the circumstance of a 
claimant asserting that the severity of a disability has 
increased since the most recent rating examination, resulting 
in the need for an additional medical examination.  
VAOPGCPREC 11-95 (April 7, 1995).  As such, the veteran 
should be scheduled for another VA aid and attendance 
examination.  In consideration of the veteran's 
circumstances, an attempt should be made to schedule the 
examination at a VA facility in Ponce or Mayaguez, Puerto 
Rico.

A review of the claims file reflects that the veteran 
undergoes ongoing VA treatment for his various disabilities.  
All such records not associated with the claims file should 
be obtained.  Further, the veteran should also be asked to 
indicate whether he has received treatment from any private 
facilities since September 2002 and associate any such 
records with the claims file.

Finally, although a duty to assist letter was sent to the 
veteran in November 2001, the Board finds that a more 
comprehensive letter addressing the Veterans Claims 
Assistance Act of 2000 (VCAA) and VA's re-defined duties to 
assist and notify should be sent (especially in light of such 
cases issued subsequent to November 2001, such as Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)).

Accordingly, the case is hereby REMANDED for the following: 

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
asked to submit any evidence, not yet of 
record, that is in his possession and is 
pertinent to the matter on appeal.  See 
38 C.F.R. § 3.159(b)(1).

2.  All pertinent VA medical records not 
already in the claims file (particularly 
any VA medical records dated from July 
2003) should be made part of the record.

3.  The veteran should be asked to 
provide the names and addresses of all 
private health care providers who have 
treated him since September 2002.  After 
securing any necessary authorizations, 
all such outstanding medical records the 
veteran identifies should be obtained and 
associated with the claims file.

4.  The veteran should be scheduled for a 
VA examination to assess his claimed need 
for regular aid and attendance of another 
person, or his claimed housebound status.  
The examiner must review the entire 
evidence of record, to include the 
January 2002 VA examination report.  The 
examination should be sufficiently broad 
to determine the current nature and 
severity of his chronic disabilities.  As 
noted, the examination should take place 
(if possible) at a VA facility in either 
Ponce or Mayaguez.

5.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




